WASHINGTON, Circuit Justice
(charging jury). Whether Lancaster or Kerns was the real owner of this coffee, does not appear; and in this case, is immaterial. It may become necessai-y for the defendant to ascertain that point, in case he should have to recover over against either of these parties, what may be recovered against him in this action. But there is no question, as to the defendant's liability to comply with his bill of lading to the plaintiff. - If, as a stake-holder, he thought proper to deliver the property to either of the contending parties, he no doubt took care to be indemnified; and whether or not. he is bound by his contract with the plaintiff. Your verdict, therefore, must be for the plaintiff.
Verdict for plaintiff.